United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-3516
                        ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                               Juan Delacruz Albarran

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Western District of Arkansas - Harrison
                                  ____________

                            Submitted: August 29, 2018
                             Filed: September 4, 2018
                                  [Unpublished]
                                  ____________

Before LOKEN, KELLY, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

       Juan Albarran directly appeals the consecutive Guidelines-range sentence the
district court1 imposed after he pleaded guilty to drug and financial crime charges.


      1
      The Honorable P.K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas.
His counsel has filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing
that the sentence is unreasonable.

       We conclude that the district court did not abuse its discretion in imposing a
fully consecutive sentence. See United States v. Winston, 456 F.3d 861, 867 (8th Cir.
2006) (standard of review). The court explicitly stated that it was considering the
factors in 18 U.S.C. § 3553(a) (factors to be considered in imposing sentence), and
there is no indication the court overlooked a relevant factor, gave significant weight
to an improper or irrelevant factor, or committed a clear error of judgment in weighing
relevant factors. See 18 U.S.C. § 3584(a)-(b) (imposition of concurrent or consecutive
prison terms; district court shall consider § 3553(a) factors in making determination);
United States v. Rutherford, 599 F.3d 817, 820-22 (8th Cir. 2010) (standard of review;
affirming where court discussed § 3553(a) factors and imposed consecutive
sentences).

      We have independently reviewed the record pursuant to Penson v. Ohio, 488
U.S. 75 (1988), and found no nonfrivolous issues for appeal. Accordingly, we affirm.
                       ______________________________




                                         -2-